internal_revenue_service number release date index number -------------------- -------------------- --------------------- -------------------------- department of the treasury washington dc person to contact ------------------------------ id no ------------ --------- telephone number ---------------------- refer reply to cc psi b04 - plr-103058-17 date date re ------------------------------------------------------------------------- legend date husband wife distribution committee ---------------------------- ----------------------------------------------- ----------------------------------------------- ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ----------------------------------------------------------------------------- ----------------------------------------------------------------------------------- -------------------------------------------------------------- trust ----------------------------------------------------------------------------- ----------------------------------------------------------------------------------- trust -------------------------------------------------------------- state trustee child1 child child ----------- ------------------ ----------------------------- --------------------------- ----------------------- dear -------------------------- this letter responds to your authorized representative’s letter of date requesting rulings under sec_671 sec_2501 and sec_2514 the internal_revenue_code plr-103058-17 the facts submitted and representations made are as follows on date husband created trust and wife created trust husband and wife are collectively referred to as grantors and individually as grantor_trust and trust are identical irrevocable trusts trust is for the benefit of husband and child child and child trust is for the benefit of wife and child child and child trustee a private fiduciary is the sole trustee of trust and trust the situs of trust and trust is state the provisions of trust and trust are identical the terms of trust and trust are as follows during grantor’s lifetime trustee must distribute such amounts of income and or principal to grantor child child and child as directed by the distribution committee and or grantor as follows at any time trustee pursuant to the direction of a majority of the distribution committee with the written consent of grantor may distribute to any beneficiaries such amounts of the trust’s income or principal as directed by the distribution committee grantor’s consent power at any time trustee pursuant to the direction of all of the distribution committee members other than grantor shall distribute to any beneficiaries such amounts of the net_income or principal as directed by the distribution committee unanimous member power and at any time grantor has the power in a nonfiduciary capacity to direct trustee to distribute to any one or more of the beneficiaries other than grantor such amounts of principal including the whole thereof as grantor deems advisable to provide for the health maintenance support and education of such beneficiaries grantor’s sole power the distribution committee may appoint income or principal equally or unequally and to or for the benefit of any one or more of the beneficiaries of trust to the exclusion of others any net_income not distributed by trustee will be accumulated and added to principal the distribution committee for trust and trust is initially composed of the respective grantor child and child any vacancy on the distribution committee is to be filled by an eligible_individual defined as child child or child the members of the distribution committee in their capacities shall not serve or act in a fiduciary capacity the distribution committee ceases to exist upon the earlier of the death of grantor or the date the distribution committee has less than two members plr-103058-17 trustee pursuant to the direction of the distribution committee shall at any time prior to the distribution date distribute to the trustees of any one or more qualified trusts such amounts of the net_income or principal of trust or trust as the distribution committee determines upon grantor's death trust terminates and the remaining balance of trust shall be distributed to or for the benefit of any person or persons or entity or entities other than grantor's estate grantor's creditors or the creditors of grantor's estate as grantor may appoint by will in default of the exercise of this limited power to appoint grantor's testamentary power the balance of trust will be distributed per stirpes to grantor's then living descendants if none of grantor’s descendants are living the balance is to be distributed to charity you have requested the following rulings during the period the distribution committee is serving no portion of the items of income deductions and credits against tax of trust and trust shall be included in computing the taxable_income deductions and credits of the trust’s respective grantor under sec_671 the contribution of property to trust and trust by the respective grantors will not be a completed_gift subject_to federal gift_tax any distribution_of_property by the distribution committee from trust or trust to the respective grantor of trust or trust will not be a completed_gift subject_to federal gift_tax by any member of the distribution committee any distribution_of_property by the distribution committee from trust or trust to any beneficiary of trust or trust other than to the grantor of that trust will not be a completed_gift subject_to federal gift_tax by any member of the distribution committee ruling sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual plr-103058-17 sec_672 provides for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to the powers described in sec_674 regardless of by whom held sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to distribute corpus to or for a beneficiary provided that the power is limited by a reasonably_definite_standard under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose plr-103058-17 income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse held or accumulated for future distribution to the grantor or the grantor's spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor's spouse sec_679 provides that a united_states_person who directly or indirectly transfers property to a foreign_trust shall be treated as the owner for his taxable_year of the portion of such trust attributable to such property if for such year there is a united_states_beneficiary of any portion of the trust accordingly based solely on the facts submitted and the representations made we conclude that an examination of trust and trust reveals none of the circumstances that would cause the grantors to be treated as the owner of any portion of trust or trust under sec_673 sec_674 sec_676 sec_677 or sec_679 as long as the trusts remain domestic trusts and the distribution committee remains in existence we further conclude that an examination of trust and trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of the grantors under sec_675 thus the circumstances attendant on the operation of trust and trust will determine whether the respective grantor will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_2 and sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in the donor no power to change its disposition whether for his own benefit or for the benefit of another but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined plr-103058-17 sec_25_2511-2 provides an example where the donor transfers property to another in trust to pay the income to the donor or accumulate it in the discretion of the trustee and the donor retains a testamentary power to appoint the remainder among the donor's descendants the regulation concludes that no portion of the transfer is a completed_gift however if the donor had not retained a testamentary_power_of_appointment but instead provided that the remainder should go to x or his heirs the entire transfer would be a completed_gift sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title in himself or herself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard under sec_25_2511-2 a donor is considered as himself having a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom a trustee as such is not a person having an adverse_interest in the disposition of the trust property or its income sec_25_2511-2 provides that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply sec_25_2511-2 provides that if a donor transfers property to himself as trustee or to himself and some other person not possessing a substantial adverse_interest as trustees and retains no beneficial_interest in the trust property and no power over it except fiduciary powers the exercise or nonexercise of which is limited by a fixed_or_ascertainable_standard to change the beneficiaries of the transferred property the donor has made a completed_gift and the entire value of the transferred property is subject_to the gift_tax sec_25_2511-2 does not define substantial adverse_interest sec_25_2514-3 provides in part that a taker in default of appointment under a power has an interest that is adverse to an exercise of the power sec_25_2514-3 also provides that a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate in 308_us_39 the taxpayer created a plr-103058-17 trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished the power_to_revoke the trust but retained the right to change the beneficiaries in the taxpayer relinquished the right to change the beneficiaries the court stated that the taxpayer’s gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court held that the taxpayer's gift was complete in when he relinquished his right to change the beneficiaries of the trust a’s retention of a power to change the beneficial interests in a_trust causes the transfer to the trust to be incomplete for gift_tax purposes even though the power may be defeated by the actions of third parties 37_tc_897 see also 51_tc_352 in this case each grantor retained the grantor’s consent power over the income and principal of his or her respective trust trust or trust under sec_25_2511-2 a donor is considered as himself having a power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom the distribution committee members are not takers in default for purposes of sec_25_2514-3 they are merely co-holders of the power under sec_25_2514-3 a co-holder of a power is only considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate in this case the distribution committee ceases to exist upon the last to die of grantors accordingly the distribution committee members do not have interests adverse to either grantor under sec_25_2514-3 and for purposes of sec_25_2511-2 therefore each grantor is considered as possessing the power to distribute income and principal to any beneficiary himself or herself because he or she retained the grantor’s consent power each grantor also retained the grantor’s sole power over the principal of his or her respective trust trust or trust under sec_25_2511-2 a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard in this case the grantor’s sole power gives each grantor the power to change the interests of the beneficiaries even though each grantor's power is limited by an ascertainable_standard ie health education maintenance and support each grantor's power is not a fiduciary power accordingly the retention of each grantor’s consent power and the grantor’s sole power over the income and principal of his or her respective trust causes the transfer of property to his or her respective trust trust and trust to be incomplete for federal gift_tax purposes plr-103058-17 further each grantor retained the grantor’s testamentary power over the property in his or her respective trust to appoint the property in trust or trust to or for the benefit of any person or persons or entity or entities other than to the grantor’s estate grantor’s creditors or the creditors of grantor’s estate under sec_25 b the retention of a testamentary power to appoint the remainder of a_trust is considered a retention of dominion and control_over the remainder accordingly the retention of this power causes the transfer of property to trust and trust to be incomplete with respect to the remainder for federal tax purposes finally the distribution committee members possess the unanimous member power over income and principal this power is not a condition_precedent to grantors’ powers each grantor’s powers over the income and principal of their respective trusts are presently exercisable and not subject_to a condition_precedent each grantor retains dominion and control_over the income and principal of his or her respective trust trust or trust until the distribution committee members exercise their unanimous member powers accordingly the unanimous member power does not cause the transfer of property to be complete for federal gift_tax purposes see 37_tc_897 51_tc_352 accordingly based on the facts submitted and the representations made we conclude that the contribution of property to trust and trust by the respective grantor is not a completed_gift subject_to federal gift_tax any distribution from trust or trust to the respective grantor is merely a return of each grantor’s property therefore we conclude that any distribution_of_property from trust or trust by the distribution committee to either grantor of his or her respective trust trust or trust will not be a completed_gift subject_to federal gift_tax by any member of the distribution committee further upon the death of either grantor the fair_market_value of the property in his or her respective trust trust or trust is includible in his or her respective gross_estate for federal estate_tax purposes ruling sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power possessor the possessor's estate the possessor's creditors or the creditors of the possessor's estate sec_25_2514-1 provides that a power_of_appointment is not a general plr-103058-17 power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor's estate or the creditors of the estate or expressly not exercisable in favor or the possessor or his creditors or the possessor’s estate or the creditors of his estate sec_2514 provides that in the case of a power_of_appointment created after date if the power is exercisable by the possessor only in conjunction with the creator of the power such power is not deemed a general_power_of_appointment sec_2514 provides that in the case of a power_of_appointment created after date if the power is not exercisable by the possessor except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the possessor such power shall not be deemed a general_power_of_appointment for purposes of sec_2514 a person who after the death of the possessor may be possessed of a power_of_appointment with respect to the property subject_to the possessor's power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the possessor's power sec_25_2514-3 provides in part that a co-holder of a power has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y's death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y the power held by the distribution committee members under the grantor’s consent power is a power that is exercisable only in conjunction with the creators either grantor accordingly under sec_2514 the distribution committee members do not possess general powers of appointment by virtue of possessing this power further the power held by the distribution committee members under the unanimous member power is not a general_power_of_appointment for purposes of sec_2514 and sec_2041 as in the examples in sec_25_2514-3 the distribution committee members have substantial adverse interests in the property subject_to this power accordingly any distribution made from trust or trust to a beneficiary other than to the respective grantor of trust or trust pursuant to the exercise of these powers plr-103058-17 the grantor's consent power and the unanimous member power are not gifts by the distribution committee members instead such distributions are gifts by each grantor of distributions from their respective trusts based on the facts submitted and the representations made we conclude that any distribution_of_property from trust or trust by the distribution committee members to any beneficiary of trust and trust other than the respective grantor of trust or trust will not be a completed_gift subject_to federal gift_tax by any member of the distribution committee further we conclude that any distribution_of_property from trust or trust to a beneficiary other than to either grantor will be completed gifts by the grantors of distributions from their respective trusts except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion on the trust provisions permitting trustee to distribute income or principal to trustees of other trusts decanting this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
